Citation Nr: 1523839	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-32 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's April 2014 Appellant Brief is located in Virtual VA.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not a disability for VA rating purposes.  

2. The Veteran's tinnitus was not demonstrated in service and is not shown to be due to any in-service event or occurrence.  
 
3. The Veteran has not been diagnosed with PTSD or any psychiatric disability.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

2. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).   

3. The criteria for entitlement to service connection for an acquired psychiatric disorder, including PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in January 2011 and April 2012.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran served as a crew chief in service and thus his exposure to hazardous noise is conceded.  The Veteran's audiograms varied widely in service, from measurements that did not meet the level of a disability for VA benefits, such as at enlistment in June 1968 and at mid-deployment in October 1970, to significant hearing loss in the March 1971 separation examination and in an undated audiogram.  

The Veteran was treated privately several times for ear infections from May 2000 to January 2007.  Audiograms taken during that time did not show hearing loss reaching the level of a disability for VA purposes, though "mixed hearing loss" was reported.  Furthermore, these audiograms were not performed with a Maryland CNC speech discrimination test.  Tinnitus was reported in January 2007.  

VA outpatient records show the Veteran was afforded an audiology consultation in January 2012.  There, he was noted to not be a good candidate for hearing aids and that his hearing was within normal limits through the 3000 Hz range in the left ear and the 4000 Hz range in the right.  His word recognition scores were "excellent" bilaterally and he was able to follow the conversation easily.  Long-standing tinnitus was noted bilaterally.  

The Veteran was afforded a VA audiology examination in April 2012.  There, his audiogram once again showed some hearing loss, but it did not reach the level required to be defined as a disability by VA.  No single measurement was 40 Hz or more and no three measurements in one ear were 26 Hz or more.  Also, the Veteran's speech discrimination scores were 94 percent on the right and 96 percent on the left.  The examiner noted the varied audiograms in service, but stated that the Veteran's hearing was currently normal with the exception of one threshold.  As this threshold was not 40 Hz or greater, it does not rise to the level of a disability.  The examiner opined that the Veteran's hearing loss and tinnitus were not related to service.  

The Veteran has submitted an article regarding his hearing loss claim.  While this reports general findings, it is not specific to the Veteran's case, and the medical opinion specific to this case is more probative.

Because the Veteran's hearing loss does not rise to the level of a disability for VA benefits purposes, it fails the first step of the Shedden test, and the Board cannot grant service connection for this disability.  The examiner noted that the Veteran's tinnitus was due to his hearing loss.  As the Veteran's hearing loss is not service-connected, tinnitus cannot be service-connected secondary to it.  There is no note of tinnitus in service and the first report of tinnitus in the claims file is from January 2007.  The Veteran stated in his examination that the tinnitus had a gradual onset but only stated that it began sometime after service.  The only opinion in the record stated that it was less likely than not related to the Veteran's service.  Therefore, the Board cannot grant service connection for tinnitus.  


Acquired psychiatric disorder, including PTSD

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f), 4.125(a). 

VA conceded the Veteran's stressor in a January 2011 letter.  Despite this, the Board cannot grant service connection for PTSD because there is no diagnosis of it or any psychiatric disability.  

In a January 2011 VA examination, the examiner declined to diagnose PTSD, saying the Veteran denied recalling dreams, intrusive thoughts, exaggerated startle response, avoidance behaviors and hypervigilance.  The Veteran reported good contact with his children and taking vacations at the beach.  He admitted some depression and anxiety including daily crying, but denied any other symptoms.  He had one panic attack in 2006 and was prescribed anxiety medication as a result.  The examiner assigned a GAF score of 75, indicative of transient symptoms with no more than slight impairment in social or occupational functioning.  The examiner noted the Veteran has been working a car sales business for over 30 years and was currently working 60 hours per week.  

Here, the Veteran does not have a diagnosis of PTSD or any other acquired psychiatric disability.  He displays some symptoms such as anxiety and depression, but the examiner noted his high level of social and occupational functioning and declined to diagnose a disability.  As there is no diagnosed disability, the Board cannot grant service connection for an acquired psychiatric disorder, including PTSD.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


